OFFICE   OF   THE   ATTORNEY      GENERAL     OF   TEXAS
                               AUSTIN




Honorable George 3. Sheppml
iIokpttoll6r of Publio Aooounts
AUElt.LrI,
        Texas


Dear Sii:




          Ill YOW 16tt6r                           40, you advim thqt in
1934 a oertain taxpayer r                          perty at .lts actual
market value, which rend1                          duoed by the Board of
Equallzatimi. Eovwrer, as                          el-',iesIn the county
for the am    year                                 es w6xx-1lntantlon3Uy
tixqd at only for                                  alue by the atard of
Equalization. Y                                    s to whether or not
tho Cocmission                                     mcy now deolare such
aFJsesomalt voi                                   to ba mossessod for
the year in qu

                                        lsad Civil Statutss, in ren-




Yalu.3tion Lbercto ," etc.

          Khl.lo it is untioubtodly ooniezplsted that property
shall be ofxossed and taxed  u.gon its fail cash mar&t value
ht.   8, see. 20, and Art, 8, Sec. 1, State   Const., at-a!
                                                          Art.
7164, ii.C.3.)‘ iS aust bo borne in tinti that Artiole 6, Section
Eionorable George       Ii. Sheppard, Page 2



             the Constitiction of Texas, also requires that Taxation
;L”L         be equal and UniforsP, and provides that nisl..l.
                                                            property
.   .   l
             &all be taxed fp groportion to its value".

           Xn Lively vs. N. K. and T. ~?ai.luayCoznw,       120 S.S.
222, by the Supreme Court, ths intang5.bl.oassets of a railroad
wera assassed at full value, vheruas 'tie property or individ~uels
was assessed at only two thirds of its real value, in accordance
vith a deliberately adopted policy.    In answer to certified
questions, the Supren3 Court held that the trial court had cor-
rectly granted an injunction against the collection of taxes
on nor% than two thiz-ds of the value of such intangible assets.
After observing _that v;hile other property was deliberately
assessed at oaly 66 2/3 per cent of itsreal Value, the lntangi-
ble assets  of ths appellee were assessed at 100 per cent, the
court said:

             *. . . It Is evident that this was a deliberate
        soheme 69 the part or the officersor     Eallas oounty by
        nirich the assessmnt   was tide at the pro?ortioh of
        its value stated, end there is nothins An ths case to
        IJdtiuate that there was any tietake on the part or
        the offioers. It was the delibera:elp adopted policy
        to so discrizlnate betwee    the 6ifferaEt olasses of
        property in the as6essc;ent for taxation.    It is not
        necessary that the officers fin so disorimlnating
        should have intendeds~ecificslly     to injure the ap-
        pellee or Ether railroad co4~mi8s.      It is sufficient
        that by their action they Ce::iad the appellee the
        equal proteotion of the Constitution and lam of the
        state. The intention vith vhich the acts were done
        is of no oax3eq2ep3e.    Suoh,deliberate action on the
        part of officers charged vith the ezforcezent of the
        la-amst   be Bald. to ba the aot of the state, and she          C
        appellcc me. aztitledto    relief a:;sinst t:ie.eaforce-
        ment of the exce3sive assensmnt,     , .

                  *Counsel for the ap~:ellants objeot ~to the re-
            &Jction of th6 vslus of app311ee13 gropcrty as
            assessed by tbc stsse board beca~oe t&at. ,a3sessznt
            was mdo in cmfmzzity      to the Gm3tituticg   -gmC !.av3
            of the stat6  2inti ms tkrefore   valid.   I< is clairied
            that it is not pertissiblo to overturn this valid
            assess~mt anti to bc.ne the juQ,mnt of the court up-
            on that v:;S:ch~3 &ado contrary to the 1~:~s and Con-
            stitution. Thst is it p1nusibl.a >m?osition,     and
            w~3uld ba u2plicablc if the object of t.lis prooai?ding
                                                                                              721



Boaarable i38orge H. Shsppsrd, Page 3



       were to enroroe the ri.zhts or the appqlee   to  a rair
       valuation of its property.   But, aa statted bePore   in
       this opinion, the wow    +Ai.iohwas'inflicte% upon the
       appellee was noi,in re.qtiring it tcr pay.twe5   upon
       t&e fullvalue 0r its proparty, but in denying to it
       the equality oi taxaticn se~u.ied,by the Constitution,
       which e+ality of s+-tioa    necessarily depmds'upon
       uniforzity 0r asssssmnt.   . .=

             Ordinarily the action of a board of equallzaticn upon
a particular    piece of'propertp is final, and a valilation will
not b8 Set at3iES l?i8ZCu U?OE ShOVJinath.tlt  it iS~8XO8SSiv8.
BOWeaW , eilch eO8S not ho16 trU8     uhan such exoessi~e valuatitiaa
is shown to result fron fraud on the part- of the board of equal-
izatic?n,.or iron ah arbitrary or fuadamntolly      wohg n&hod of,
SSS8SSU8nt.     Liv.alg vs. Fly, supra; Stats vs. Mallet Iand am5
Cattlc Co., .SD 3,i;;i(2) 4711 aowland vs. Cfty of~Tyler, 5 S.::.
(2)   756;    T.    d; Fe   By.    CO.   vii,   xi   hS0,   a5   se%;   (2)   245;   &?8d8C
                                            (&) e.7;. X!r;eaC~w
land Ind. School Dist. vs. Carter, 93 S~.k'..
VS.   i%8r,        is29   %%i,    493.


          'Zn the ease d&h      &I.% sub&i t3 us, the taxpayer ?cas
oonplying  with   the statute in rendering his 3rogerty. Ee sha;lld
not be discouraged    Crmi dshg   t!mi.   In &dVbg the totuFtlVitLU8
andzaking   oath to it he sas oniy swasriag to the truth. ii8
should not be penalized for that. 1Z8 WnS 8ntitlGd to b31ieV8
that all. property would be assesseti at its, true valua, or ir
otLer progmty vias to be daliberately swsssed      at only a frao-
tional  part of’ its value tht    his asssssma@i wml.~ bG reduced
as p,rcvvidGdih titicle 72l.2. Xhothsr the iailuro to ditiinish
tha valuation on his progorty ras intcntfonti or accidental, the
8ri'&Ct i3 th8 9338. Proportionally he is paying EO:D than tiiioe
tha tax piti by thoso about bin. This violates Section 1 of hr-
tic18 G of t&8 Sate Constitution requir9.n~;that tcration be
epuai emi uniform. In oil,” opinion tho aotior? oz? the Eoard of
Quallwtion      was void as to this uan's aseassmnt.     ti I;rusnCow
vs. &&er, supra, the Suprema Court said:

            The decisions of the (State) Tax &arc! in
       thG imttcr of valuations are c_uasi judicial iu
       their nature. This notion (to enjoti collecti
       of tax ,is th8Tefore  & collateral attack u>oa the
       jucgmnt or a ;ua~si judicial ixibunaf.    Such an
       attack cmatt bc Jus;tificd  in the nbsenoc of fraud,
f   Eonorable George B. Sheppard, Page 4



        or something equfvalent thereto; lack of jurisdfo-
        tioo; ah obvious violation of the law, or the ado?;.
        tion of a funmentally   wrong principle or nethod,
        the application of uhich substactially injures cost-',
        p1abult.=

               The comnissioners* court sitting as a board of equal-
    ization is acting in a slm.Uar casoity to that or the state
    Tax Board, end if the decision of the one is quasi judicial in
    nature 50 is that of the other. See C. C. &S. F. 83. Co. vs.
    atate, 9 5. 3. (2), 1051, at p. 1052, so indicating.   Our
    courts ,have frequently granted lnjunctioas to prevent the ool-
    lection  of axoessive taxes,where  such exoessivesess is a
    result of the adoption of a fundmentally   wrong nethod of
    assessmnt or of fraud or other arbitrary action on tha part
    &the    board of equalization. This oan only Eean that assess-
    ments whioh are excessive by reason of such situations are.
    VOld.

              fn our opi.nion, the 1954 aesessmmt  described above
    vzasvoid end reassessment xzay be had as provided in Chapter 11,
    Title 122, Revised Civil Statutes.

              Bearlag an the question we %ould also cite the cases
    of State vs. Houser, L37 S.‘J;.(2) 800, French Independent
    School Dist, vs Bowth, 134 9.3. (2):1036, and C&I&    S.F. By.
    Co. vs. state, 9 S.U. (2) 1051.     ~'.




                                        B3b4L:
                                                       Glen    B, Lewis
                                                              Assistant




                    /ATTORNEY GEIUSRAL OF 'i-s?.\:::